Citation Nr: 0947545	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Headache Claim

In June 2005, the Veteran underwent a VA neurology 
examination in conjunction with this claim.  This examination 
resulted in a diagnosis of tension headaches.  Under Barr v. 
Nicholson, 21Vet.App. 303, 312 (2007), if VA endeavors to 
provide the Veteran with a medical examination, that 
examination must be adequate.  In this case, no medical nexus 
opinion was provided and it is unclear whether the examiner 
consulted the Veteran's service treatment records in 
conjunction with this examination; therefore, this 
examination is inadequate for VA purposes.  A new 
examination, which addresses these inadequacies, is required.

Psychiatric Claim

In his March 2007 Certification of Health Care Provider, 
which appears to be some type of leave request form for his 
employer, the Veteran's physician notes Dr. Ivan Cohen and 
Cynthia Wight, LPC, as the Veteran's treatment providers for 
bipolar disorder.  Under Clemons v. Shinseki, 23 Vet. App. 1 
(2009), a claim for benefits based on one acquired 
psychiatric disorder encompasses benefits based on another 
acquired psychiatric disorder.  As such, mention of 
psychiatric treatment by these healthcare providers triggered 
VA's duty to assist the Veteran in obtaining these records.  
The record does not reflect any attempts to obtain treatment 
records from these healthcare providers.  Therefore, efforts 
must be undertaken to attempt to obtain these records.

Additionally, the Board notes that the Veteran has not 
received notice of how the disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Corrective notice for both claims 
should be issued.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
corrective notice of the Veterans 
Claims Assistance Act, specifically 
with regard to the establishment of 
effective dates and disability ratings.  
See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the psychiatric 
claim, including the medical records 
from Dr. Ivan Cohen, who is listed as 
his psychiatric health care provider in 
his March 2007 Certification of Health 
Care Provider for his employer, and 
Cynthia Wight, who is listed as his 
counselor on the same form.  All 
records obtained pursuant to this 
request must be included in the 
Veteran's claims file.

3.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and etiology 
of any current headache disability.  
The Veteran's claims file should be 
made available to the examiner prior to 
the examination and the entire claims 
file should be reviewed in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims and 
results of the examination, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (meaning at least 50 percent 
probable) that any headache disability 
was caused or aggravated by his 
military service, specifically the 
December 1983 motor vehicle accident 
and/or the treatment records from 
February 1981, May 1982, and November 
1982, which note complaints of 
headaches.

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the questions posed with use of 
"as likely," "more likely," or "less 
likely" language.

A complete rationale should be given 
for all opinions and conclusions.

4.	Thereafter, the RO/AMC should 
readjudicate the claims of entitlement 
to service connection for headaches and 
entitlement to service connection for a 
psychiatric disorder, claimed as an 
anxiety disorder, in light of the 
additional evidence obtained.  If the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


